340 F.3d 573
Ricardo F. VELÁSQUEZ, Susana D. Granados-Urizar, Eluvia R. Granados-Urizar, Petitioners,v.John ASHCROFT, Attorney General of the United States, Respondent.
No. 01-1741.
United States Court of Appeals, First Circuit.
June 9, 2003.

Randy Olen, Providence, RI, for Petitioner.
Anthony P. Nicastro, M. Jocelyn Lopez Wright, Brenda M. O'Malley, Janice K. Redfern, Christopher C. Fuller, Washington, DC, Neil Cashman, Boston, MA, Kurt B. Larson, David V. Bernal, Washington, DC, for Respondent.


1
Before TORRUELLA, Circuit Judge, LIPEZ, Circuit Judge, and McAULIFFE,1 District Judge.

ORDER OF THE COURT

2
The Respondent's Petition for Panel Rehearing is granted. The panel opinion of this court of December 30, 2002 is withdrawn and the judgment of this court of December 30, 2002 is vacated. The petitioners are invited to submit a brief within fourteen days to address the question of whether this court has jurisdiction to reinstate petitioners' grant of voluntary departure. The Respondent will then have ten days in which to submit a reply brief. Briefs shall not exceed fifteen pages per side.



Notes:


1
 Of the District of New Hampshire, sitting by designation